138 Ga. App. 653 (1976)
227 S.E.2d 76
BUTTS et al.
v.
BROOKS.
51877.
Court of Appeals of Georgia.
Argued March 8, 1976.
Decided April 21, 1976.
Rehearing Denied May 17, 1976.
Robinson, Harben, Armstrong & Millikan, Sam S. Harben, Jr., for appellants.
Harmon T. Smith, Jr., for appellee.
BELL, Chief Judge.
At the trial of this breach of contract suit, the court charged the jury on principles relating to the issue of damages. The defendant excepted. The objection was: "I object to the Court's giving of the last charge on three basis; first of all the charge is an incorrect principle of law. Second of all that it having been given after the other charges tended to confuse the jury, and on the third basis that it was given undue influence by the Court in that I believe the correct principles were properly given by the Court and being a complete statement of what the law as *654 to damages were, and giving this charge at a subsequent time had the effect of confusing the jury and giving improper attention to what I believe to be an incorrect statement of the law."
To be reviewable an objection to a trial court's charge must be more than a mere general objection which points out no specific defect; the objection must be sufficiently specific to bring into focus the precise nature of the alleged error so that it can be reasonably understood by the court and afford the trial judge an opportunity to correct any error in his charge without the necessity of an appeal. Seagraves v. ABCO Mfg. Co., 121 Ga. App. 224, 227 (173 SE2d 416); Fleet Transport Co. v. Cooper, 126 Ga. App. 360 (190 SE2d 629). The objection here was only a general objection and failed to meet the test which would authorize a review of the claimed error.
Judgment affirmed. Clark and Stolz, JJ., concur.